Citation Nr: 1714366	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in January 2012.  A transcript is of record.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer at the Board.  The Veteran was notified of this fact in a November 2015 letter and was offered the opportunity to testify at a new hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2016).  In a December 2015 response, the Veteran stated that he did not wish to testify at another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The current issue on appeal was previously remanded in July 2015 and February 2016.  Initially, the Board notes that the RO is in substantial compliance with the February 2016 remand instructions.  With respect to the February 2016 remand, nothing more is required.  However, the Board notes that in the July 2015 remand, the Board specifically requested that the VA examiner address whether the Veteran's foot disabilities "were caused by or etiologically related to any incident of active duty, to include the surgery for a left ingrown toenail in November 1983."  The examiner was further instructed to address any residuals of the Veteran's in-service surgery for left ingrown toenail.  See July 2015 Board Remand.  

When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In an attempt to comply with the July 2015 remand directives, the RO obtained a September 2015 VA medical opinion.  The VA examiner opined that it was less likely as not that the Veteran's current bilateral foot osteoarthritis (OA) and pes planus are related, at all, to military service.  In support of this opinion, the examiner stated that the Veteran's service treatment records (STRs) only contain documentation of a left great toe ingrown nail and nothing else.  The examiner also stated that this has nothing whatsoever to do with OA or pes planus of the feet.  

Unfortunately, the Board finds that remand is required as the VA medical opinion above does not comply with the Board's remand directives.  See Stegall, 11 Vet. App.at 271.  In pertinent part, the examiner's opinion and stated rationale do not address the Veteran's in-service ingrown toenail surgery or whether his foot disabilities are etiologically related to the surgery. 

The Board acknowledges that the standard in Stegall only requires substantial, not strict, compliance.  However, the Board is careful not to make conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  The symptomatology of an ingrown toenail may be different from the symptomatology following ingrown toenail surgery.  Without medical expertise, the Board is simply unable to ascertain whether or not the claim for bilateral foot disability is etiologically related to the Veteran's in-service ingrown toenail surgery.  As such, remand is required to obtain a VA addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records and associate them with the claims file.  Document in the claims file all attempts to obtain these records.  

2.  Then, obtain an addendum opinion from an appropriate VA examiner.  After considering the pertinent information in the record, the VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any of the Veteran's bilateral foot disabilities (mild osteoarthritis of the bilateral great toes and bilateral mild pes planus) were caused by, or are etiologically related to, active service, to include the in-service surgery for left ingrown toenail (and any altered gait resulting from that surgery). 

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Finally, readjudicate the issue of entitlement to service connection for a bilateral foot disability based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

